DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omori et al. (U.S. 9,124,016).
With respect to claim 1, Omori discloses a joint connector, comprising: a bus bar (30, Fig. 3) having a strip (34, Fig. 3) and a plurality of male terminals (32, Fig. 3) extending from the strip; a plurality of female terminals (10, Figs. 2 and 8) electrically connected to the plurality of male terminals; and a housing (40 and 50, Fig. 3) having a cavity (55, Figs. 4 and 5) receiving the bus bar and the plurality of female terminals (see Fig. 2), wherein the bus bar is fully received within the housing (see Fig. 3) and the strip is restricted by a vertical partition (see Fig. 1, below) disposed within the cavity of the housing. The vertical partitions, circled in Fig. 1 below, are seen to restrict movement of the bus bar strip.




[AltContent: textbox (Vertical Partitions formed in the Housing)][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    313
    129
    media_image1.png
    Greyscale

Figure 1: Annotated section of Fig. 3 of Omori

With respect to claim 2, Omori discloses the joint connector according to claim 1, wherein the housing has a first portion and a second portion (see Fig. 2, below), wherein the cavity is defined within the second portion of the housing (see 55 in Fig. 7), wherein the first portion of the housing has a plurality of terminal passing holes (see Fig. 2, below) communicating with the cavity, and wherein each female terminal passes through each terminal passing hole (see Figs. 2-3 and 8). 
Further, the first portion and the second portion are seen to be integrated parts of the same housing, located in different locations. The cavity that receives the bus bar terminals is located in the location corresponding to the second portion of the housing and the terminal passing holes are seen merely as the entrances to the cavities, in the location of the first portion of the housing. This interpretation of Omori is congruent with the present disclosure (see Figs. 2-4) of the first and second portions of the housing.
[AltContent: textbox (Cavity)]
[AltContent: textbox (Terminal Passing Holes)][AltContent: textbox (First Portion)][AltContent: textbox (Second Portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    438
    727
    media_image2.png
    Greyscale


Figure 2: Annotated Fig. 13 of Omori

With respect to claim 3, Omori discloses the joint connector according to claim 2, further comprising a seal block (60, Fig. 5) having a plurality of receiving holes (62, Fig. 5) and contacting the housing, wherein each receiving hole receives an electrical wire connected to each female terminal (see Fig. 2), and wherein the plurality of receiving holes is aligned with the plurality of terminal passing holes. See Figs. 2-5.
With respect to claim 4, Omori discloses the joint connector according to claim 2, further comprising a first cover (70, Fig. 5) and a second cover (40, Figs. 1-2) facing the first cover to cover the housing, wherein the first cover is adjacent to the first portion of the housing (see Figs. 3 and 6), and wherein the seal block is interposed between the first cover and the first portion of the housing (see Figs. 2-3 and 5-6).
With respect to claim 5, Omori discloses the joint connector according to claim 4, wherein the seal block includes a plurality of outer seal lips (66a, Figs. 2 and 5) protruding from an outer surface of the seal block toward the first cover (see Fig. 2), and a plurality of inner seal lips (62, Figs. 3 and 8) protruding from an inner surface of the receiving hole toward a center of the receiving hole.
With respect to claim 6, Omori discloses the joint connector according to claim 5, wherein the second cover has a ledge (46, Figs. 1-2) extending toward the first cover, wherein the seal block is located within the ledge, wherein the plurality of outer seal lips contacts the ledge, and wherein the plurality of inner seal lips contacts the electrical wires connected to the plurality of female terminals. See Fig. 2.
With respect to claim 7, Omori discloses the joint connector according to claim 4, wherein the first cover has a plurality of insertion holes (72, Fig. 5) aligned with the plurality of terminal passing holes, and wherein each female terminal is received in the cavity through each insertion hole. See Fig. 2.
With respect to claim 8, Omori discloses the joint connector according to claim 1, wherein the bus bar has a strip (34, Fig. 3) extending in a width direction of the housing, and wherein the plurality of male terminals extends from the strip. See Fig. 3.
With respect to claim 12, Omori discloses the joint connector according to claim 1, wherein the female terminal is a clean body terminal (see 10 in Fig. 8).
It is known within the art of electrical terminals (as well as evidenced by Applicant’s paragraph [0048] of the Written Description) that a “clean body terminal” refers to a female terminal that does not have external, resilient, locking lances protruding from the body of the terminal. Clean body terminals may have static lugs, or projections (see Applicant’s 16 in Fig. 13), that interact with locking lances within the interior cavity of the connector housing. See how female terminal 10, of Omori, lacks a resilient locking lance but has fixed lugs 12a and 12b that engage with locking features 56 and 57 in the cavity of the connector housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (U.S. 9,124,016) in view of Kataoka (U.S. 8,992,235).
With respect to claims 9 and 10, Omori fails to disclose that each male terminal has a leaf spring structure, and wherein the leaf spring structure is provided at an end portion of the male terminal, and wherein the leaf spring structure includes an upper spring and a lower spring facing the upper spring.
It is known within the art of male connector pins to have deformable, leaf-spring structures. Kataoka is an example within the art that teaches a terminal (20, Fig. 2) having a male connecting part (21, Fig. 2) for connecting to a female receptacle, or via, (11, Fig. 1) of a circuit board (10, Fig. 1), wherein the male connecting part has a deformable, leaf-spring structure (see 22 in Fig. 2) provided at the end of the terminal (as in, it is located in the connecting section of the terminal; see Fig. 2), and wherein the leaf spring structure includes an upper spring (see left-most 22 in Fig. 2) and a lower spring (see right-most 22 in Fig. 2) facing the upper spring.
“Upper” and “Lower” are seen to be terms of relative degree when describing the location of each leaf spring structure on the male terminal. Should the connector be oriented on a different axis, “right” and “left” become identical to “upper” and “lower”.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the male terminals on the busbar of Omori, with the teachings of Kataoka, so as to have each male terminal have a leaf spring structure, and wherein the leaf spring structure is provided at an end portion of the male terminal, and wherein the leaf spring structure includes an upper spring and a lower spring facing the upper spring, so as to increase the pressure between the male terminal and the cavity within the female terminal, thus ensuring a more reliable electrical connection.
With respect to claim 11, and in view of the obvious modification as noted above with respect to claims 9 and 10, the combined teachings of Omori and Kataoka disclose the joint connector according to claim 10, wherein the female terminal has a terminal cavity (see cavity on terminal 10 in Fig. 8 of Omori) receiving the leaf spring structure (see obvious modification made in the rejections of claims 9 and 10, above) of the male terminal.
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered, but they are not persuasive.
Based on amended claim 1, the Applicant argues that Omori fails to disclose that “the bus bar is fully received within the housing, and the strip is restricted by a vertical partition disposed within the cavity of the housing.” The Examiner now interprets the “housing” as being anticipated by both 40 and 50, as seen in Fig. 3, of Omori. Both of these structures reasonably construe a “housing” of a joint connector. As such, it is  seen that the bus bar “is fully received within the housing and the strip is restricted by a vertical partition disposed within the cavity of the housing.” See in Fig. 3 how the entire bus bar is contained within the structures of 40 and 50. Additionally, vertical partitions are present, as circled in annotated Fig. 1 above, which are seen to restrict movement of the bus bar strip. For these reasons, Omori still anticipates the claim language of amended claim 1.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833